Citation Nr: 0105545	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-22 766	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to July 15, 1998, for 
the grant of a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to March 
1947.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision, in 
which the Lincoln, Nebraska, Department of Veterans Affairs 
(VA) Regional Office (RO) granted the veteran a total 
disability evaluation based on individual unemployability 
(TDIU), effective from July 15, 1998.

REMAND

The issue before the Board is whether the veteran is entitled 
to an effective date prior to July 15, 1998, for a grant of 
TDIU.  Before the Board can decide this issue, additional 
development by the RO is necessary.

Statutory and regulatory provisions specify that unless 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (2000).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (which provides that, if the claim is 
not received within 1 year from such date, the effective date 
is the date of receipt of claim); Harper v. Brown, 10 Vet. 
App. 125, 126-127 (1997) (holding that 38 C.F.R. § 
3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).  Thus, determining 
whether an effective date assigned for an increased rating is 
proper under the law requires: (1) a determination of the 
date of the receipt of the claim for the increased rating; 
and  (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan v. 
Gober, 10 Vet. App. 511, 521 (1992).  

In this case, the RO first received a TDIU claim from the 
veteran in August 1981.  The RO denied this claim in January 
1982.  During the same month, the RO notified the veteran of 
the January 1982 decision and of his appellate rights with 
regard to that decision, but the veteran did not appeal the 
decision.  The January 1982 decision is thus final.  38 
U.S.C.A. § 7105 (West 1991).  The RO received no additional 
correspondence from the veteran until July 15, 1998, when the 
veteran filed a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability).  The 
receipt date of this application, July 15, 1998, is the 
current effective date of the grant of TDIU.

The veteran and his representative seek an effective date of 
November 17, 1983.  They assert that a VA Form 10-7131 
(Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action) received on that date 
should be construed as a claim for TDIU.  They base this 
assertion on the fact that in the "Remarks" section of the 
document, it is written "Is veteran rated w/ 
unemployability."     

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2000).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2000); Servello, 3 Vet. 
App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the Court's precedents and 
public policies underlying the statutory scheme).  Under 38 
C.F.R. § 3.157(b)(1) (2000), an informal claim may consist of 
a VA report of examination or hospitalization, and the date 
of the examination or hospital admission will be accepted as 
the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

In this case, the VA Form 10-7131 to which the veteran and 
his representative refer cannot be considered an informal 
claim because it is not a VA report of hospitalization or 
examination.  That notwithstanding, the form reflects that 
the veteran was a VA hospital patient at that time.  Inasmuch 
as a report of that hospitalization might be considered an 
informal claim for increased disability compensation, it 
should be obtained and associated with the claims file.

In addition, during the pendency of this appeal, a bill was 
passed that amplifies the VA's duties to notify and to assist 
a claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5100-5107, 5126).  To date, the RO has not yet 
considered the veteran's claim pursuant to, or undertaken any 
additional development required by, the Veterans Claims 
Assistance Act of 2000.  Accordingly, on Remand, after 
completing the aforementioned development, the RO should 
ensure compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 and 
readjudicate the veteran's claim pursuant thereto.  


This claim is remanded to the RO for the following additional 
development:

1.  The RO should obtain and associate 
with the claims file records of the 
veteran's hospitalization at the VA 
Medical Center in Grand Island, Nebraska, 
in November 1983.

2.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  

3.  The RO should then readjudicate the 
veteran's claim.  If the RO denies the 
benefit sought, it should provide the 
veteran and his representative a 
supplemental statement of the case, which 
lists all law and regulations pertinent 
to this claim, and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain missing VA records.  
By remanding this claim, the Board intimates no opinion as to 
the merits of the veteran's appeal.  While this claim is in 
Remand status, the veteran may present additional argument in 
support of his claim.  See Kutscherousky v. West, 12 Vet. 
App. 369, 373 (1999) (holding that an appellant has a right 
to submit additional evidence and argument on all matters the 
Board has remanded to the RO).  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




